Pope, Judge.
The sole error enumerated in both these appeals is that the trial court erred in holding in contravention of Code Ann. § 114-302 that workers’ compensation benefits are subject to garnishment to enforce a decree for child support. This issue has recently been decided adversely to appellants in American Mut. Liab. Ins. Co. v. Hicks, 159 Ga. App. 214 (283 SE2d 18) (1981) (cert. den. September 30, 1981), where this court concluded “that a garnishment to a judgment for child support is not precluded by Code Ann. § 114-302.”

Judgment affirmed.


Quillian, C. J., and McMurray, P. J., concur.